Filed 1/5/15 P. v. Bettencourt CA2/6
                       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.111.5.


                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                        DIVISION SIX

THE PEOPLE,                                                                    2d Crim. No. B257522
                                                                             (Super. Ct. No. LA078065)
                 Plaintiff and Respondent,                                     (Los Angeles County)
v.
DIANNA BETTENCOURT,
                   Defendant and Appellant.



                   Dianna Bettencourt appeals from the judgment following her no contest plea to
two counts of possession of heroin and cocaine base (Health & Saf. Code, § 11350, subd.(a))
and one count of possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)).
The change of plea was entered after appellant's motion to suppress evidence was denied at the
preliminary hearing. Appellant was sentenced to four years four months state prison, plus
eight months on a probation violation in Case Number MA059331. The trial court suspended
imposition of prison and granted three years formal probation with 365 days county jail.
Appellant was ordered to pay a $300 restitution fine (Pen. Code, § 1202.4, subd. (b))1, a $300
probation revocation fine (§ 1202.44), $120 court security fees (§ 1465.8, subd. (a)(1)), a $90
conviction assessment (Gov. Code, § 70373), and a $50 crime lab fee and penalty assessment
(Health & Saf. Code, § 11372.5).
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, counsel filed an opening brief in which no issues were raised.


1   All statutory references are to the Penal Code unless otherwise stated.
             On October 14, 2014, we advised appellant that she had 30 days within which to
personally submit any contentions or issues she wished us to consider. No response has been
received.
             The preliminary hearing transcript and probation report reflect that Los Angeles
Police stopped a vehicle in which appellant was riding because appellant was not wearing a
seatbelt. (Veh. Code, § 27315, subd. (a).) Appellant stated that she was on probation for
drugs with search terms. The officer confirmed appellant's probation status and found
methamphetamine in her purse. Additional drugs were recovered when appellant was booked
at jail.
             We have reviewed the entire record and are satisfied that appellant's attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v. Wende
(1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.


                                         YEGAN, J.


We concur:


             GILBERT, P.J.


             PERREN, J.




                                               2
                                  Susan M. Speer, Judge

                           Superior Court County of Los Angeles

                           ______________________________


             Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.


             No appearance for Respondent.




                                             3